Case 2:15-cr-00168-MRH Document 1002 Filed 08/02/19 Page 1of 2

 

6

 

 

 

Unted States DSbr. cK Ceune. ALIC A _2n40
weMern DSF of. Poly lene NOUS EUTS
Umed eked oF Prepay, y Waste US DISTRICT COURT
) VESTADIST OF PENNSYLVANIA
fRe ben wk BROS, )
DE Fee

 

ABT (aw FoR RELEASE feom COrlTeoy Aup
Exh Bit Lu SupleeT oF RELEASE Fer

 

Un LAw Ful PRET EBL, DETETi ow

 

 

 

Delewclen? Freceruk FeawkS , Aer uttec Drcleer C!\ Bonk) files pre. fatspanag

 

MNohon for felease from Cobte by and Ex hibir,
Lb bit in. Seipeanct of Release. fer O tr leer pale piebrist delen hon and Lepr? dee Sen Ff™

 

Bek ie mon Drs of fa due, deen Acead LS in vielaAen af Pe Bue. Preces.S Chewde +

 

Sec Cmted Gates y Qn. 57 Loge 2d Fo M8 Cup Tava 201) 2) Beaks Lucud

 

 

fake had a Dh tn LY vmandhl aor docreadhon Gad hi Tearparg Blualiedst bitre sad

 

 

Leen walled in & mamidn' in Violation af Belly. wads lsh , Sl US S36, $385 yp JE OIVD and

 

Dose. Process Dhl Cau t nr dere 3 Cttn jel to Invade ke. Pe fe pen trek Jans lero gd Lal

 

Cirankel ye ferv d Pre matte tp Pho Jb Mezpilrets cuyhe feentecd ne afer eProe On Aaa

 

 

bv den Lhe tyok it Cea A Re St hie triton had aa chins 2 j . Pe prep SB Aas Beks

 

ly. az Chinaman l Las ror, Carey ors lv tahnel if tepteircoid—l fle les Shoute fp ao CAT Kao is

’ f - 1 ~
envers Pre. Vislahord in Pee. ture ficlioe. Leaded tf Be _lovne Conduit charspe/e! wo he iii

 

Cake. jee OSSE § VA) Acar 1) Term  pruoy Lnjémce | prdee| pre. Baden ced "fer conduck nod peck

 

 

of dha inden ® offense ) Pe Udo Correnthy dvd nor aad addins poucee fink Pa.
Vialahont fuk fisled -}o Peitpalee Rar Poke ute Praised [fgg caveijes i dead Pgs

 

Violas i De (ame Con duck Chega ed wo Prk case Umded Siaksy. Bank, ~aold Us

 

pO- Levit’ 153297 Cupp Acker 29,201), Umied SJodes Beaks, 612 ed. Apps £2

 

 

(2h cu Tuco 1 201SD. tHawreer yen in CAT IV Reokt dog na is debmet 1enage tshaiile of
glide fot Sta datory waakiraria altace fos ‘Lleovd ve Unied Gales . Go] Fi 3d Go8 G2
Jee Lisyo vader stare £

 

 

(2) cm. 2009 i Lush goed jime. YY wand Al, AS ¢ Agus t §, Acsl9 Bapkst Aat dered

 

Oubr Ye aon f C4 Obben be bevele mus & poms for Cota + One Salindahen € Counts 2

— b Petbemagth Unter AX) 1 {ec IblAca) = 1% nfferte Joel 2Y-'30 train QMS lurk AY teers

 

 

 

fae County = YW sy meniaf mins JO manths got a dame. = 2p- YY mental Siadudecy

 

maximuns to lorve,, filo 136 Mon evclucable trade qral froxderys bas Por okt Pe Chey

 
Case 2:15-cr-00168-MRH Document 1002 Filed 08/02/19 Page 2 of 2

 

we Violen af If UCL BEY (Dehn Ara p Ofte Ge

 

ver Bankes 4 S4)) Confer
Man evchidab Xe chaz S aq deler Cheins imndade he yeleewle d ) ee es prewecl date hat

 

th i Nox bee, mi i!

 

Beales ALctly mnéer paca el Ail Mehen for theleale ad ECE I7B0 and moves

 

Re Chips tp cde horn. feta Con brrtemeandk. Pe A¥Ffeeheld Lulala- tf ew

 

re Sen fe fron, Depasseg Wir den Zork. to Bigies- fe seh e fer ACT Yo fedrdiene

 

Pal Court fe yelenle bien Banks asset Pad wn AU prshen ak Ece 73° le melded

 

 

Hed as Apedaict, £ Conds Aen ag Pe)ease. g addre tie 2 Pe Bong een bn Flag: Kus

Prong tat J Bal. teloron ber. Mews Bat YH monks has polled aad ae drat dede

 

 

bans fe Pe Caunk Shoubs olen te Begakl peat eag nat Laael Aples hin tr Pelide ab-
Pe. janh, Gnrosarer Conger brat ome of Pee obheve hatsbendy epdrta( Iijped » Lee

 

 

23,
WHERE fort, te Mohen for Keleake Should be Sptinded Balk Shasta.

 

bo. dub haurged Peaclnag trial Re Court fhould or de, te Goiyrmanr to Peduren

 

7

 

fe Bagyl Ailuath bet, cronay, f end f,tabye AL eleCfronntl ¢ hpcuement Giloxac, atte

 

 

 

afl brea yeu, wedded Or tr Bade. yebiel
Ke poe tally duben te A

 

> aay eee

 

Fredere Bel
AQO0SG PF

 

AMlegperr Condy Feut

 

wx aeCane PVIywe

Pitt shucot PA LSAI4

 

Deeg wpa T

 

 

 

 

 

 

 

 

 
